Name: 94/94/EC: Commission Decision of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire Central d' HygiÃ ¨ne Alimentaire, Paris, France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  processed agricultural produce;  political framework;  Europe;  research and intellectual property;  health
 Date Published: 1994-02-18

 Avis juridique important|31994D009494/94/EC: Commission Decision of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire Central d' HygiÃ ¨ne Alimentaire, Paris, France) (Only the French text is authentic) Official Journal L 046 , 18/02/1994 P. 0065 - 0065COMMISSION DECISION of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France) (Only the French text is authentic) (94/94/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Commission Decision 93/439/EEC (2), and in particular Article 28 thereof, Whereas, in accordance with Article 28 of Council Directive 92/46/EEC (3), the 'Laboratoire Centrale d'HygiÃ ¨ne Alimentaire', Paris, France, has been nominated as the reference laboratory for the analysis and testing of milk and milk products; Whereas all the functions and duties to be carried out by the reference laboratory have been determined in Annex D, Chapter II, of that Directive; Whereas, therefore, provisions should be made for Community financial aid to the Community Reference Laboratory to enable it to carry out the functions and duties provided for in that Directive; Whereas, in the first instance, Community financial aid should be provided for a period of one year; whereas this will be reviewed with view to extention prior to expiry of the initial period; Whereas in accordance with Article 40 of Council Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (4) as last amended by Regulation (EEC) No 2048/88 (5), shall apply; whereas certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the reference laboratory provided for at Annex D, Chapter I, of Council Directive 92/46/EEC up to a maximum of ECU 100 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Community, with the reference laboratory. 2. The Director-General of Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Communities. 3. The contract referred to at paragraph 1 shall have a duration of one year. 4. The financial aid provided for at Article 1 shall be paid to the reference laboratory in accordance with the terms of the contract provided for at paragraph 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 17 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 30. 6. 1993, p. 34. (3) OJ No L 268, 14. 9. 1992, p. 1. (4) OJ No L 94, 28. 4. 1970, p. 13. (5) OJ No L 185, 15. 7. 1988, p. 1.